Case 2:20-cv-19047-JMV-ESK Document 25 Filed 03/25/21 Page 1 of 1 PageID: 507

                                                                DLA Piper LLP (US)
                                                                51 John F. Kennedy Parkway
                                                                Suite 120
                                                                Short Hills, New Jersey 07078-2704
                                                                www.dlapiper.com

                                                                Christopher M. Strongosky
                                                                Christopher.Strongosky@dlapiper.com
                                                                T 973.520.2550
                                                                F 973.520.2551


March 25, 2021                                                 OUR FILE NO. 386937-000009
VIA CM/ECF

The Honorable John Michael Vazquez, U.S.D.J.
United States District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

Re:    Smith & Wesson Brands, Inc., et al. v. Gurbir S. Grewal, et al.
       Case No. 20-cv-19047-KM-ESK

Dear Judge Vazquez:

        Given events which have transpired since the parties’ March 15, 2021 conference call with
the Court, Plaintiffs Smith & Wesson Brands, Inc., Smith & Wesson Sales Company, and Smith
& Wesson Inc. (collectively, “Plaintiffs”), hereby withdraw their Motion for an Order to Show
Cause for a Temporary Restraining Order and a Preliminary Injunction in the above-captioned
matter. The motion was filed on March 10, 2021 (Dkt. No. 18). As discussed during the March
15, 2021 conference call, counsel for Plaintiffs will work with counsel for Defendants to submit a
briefing schedule on Defendants’ motion to dismiss the Amended Complaint.

                                             Respectfully,

                                             s/ Christopher M. Strongosky
                                             Christopher M. Strongosky

CMS/dsb
Enclosures
